Exhibit 10.45
EXTENSION
OF
PROMISSORY NOTE
(Line of Credit)
This Extension of Promissory Note (Line of Credit) (herein called (“Extension”)
is made and entered into as of the 6th day of August, 2010 by and between
Oceanic Exploration Company (“Borrower”) and NWO Resources, Inc. (“Lender”).
WHEREAS, Borrower and Lender entered into a Promissory Note (Line of Credit)
dated February 28, 2008 (the “Note”) pursuant to which Lender extended a line of
credit to Borrower in the amount of $4,000,000, payable by March 31, 2009;
WHEREAS, Borrower and Lender entered into that certain Extension of Promissory
Note (Line of Credit) dated March 11, 2009 which extended the due date of the
Note to March 31, 2010;
WHEREAS, Borrower and Lender entered into that certain Modification of
Promissory Note (Line of Credit) dated February 11, 2010 which increased the
amount of the Line of Credit to $6,000,000, and extended the due date of the
Note to March 31, 2011; and
WHEREAS, Borrower has requested that Lender extend the due date of the Note for
one (1) year;
NOW THEREFORE, for valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Borrower and Lender agree as follows:

  1.   In the third paragraph of the Note the payment date is extended to
March 31, 2012.     2.   Except as set forth herein the Note shall remain in
full force and effect and all other provisions, terms and conditions of the Note
shall remain unchanged.

IN WITNESS WHEREOF, the parties hereto have duly executed this Extension as of
the date first shown above.

            Borrower:
OCEANIC EXPLORATION COMPANY
      By   /s/ Nicole J. Champine         Nicole J. Champine, President         
      Lender:
NWO RESOURCES, INC.
      By   /s/ Joseph E. Maskalenko         Joseph E. Maskalenko, VP, Sec.,
Treas.             

 

 